DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2017-031888 in view of Yaba et al (US5149351).
JP-2017/091888 discloses a resin window and method for producing window comprising
a plate like resin glass (11, 21), a film (16, 26) disposed on resin glass with a defogger wire (12,

wires are shifted with respect to each other (Figure 2), printing defogger wire on film and
forming resin glass with film (para. 0020-0021, 0054-0058). JP-2017/091888 does not disclose
resin glass with curved portion and stretching the film with resin glass, and triangular wave
shape defogger wires. Yaba et al discloses resin glass with curved portion (Figure 2) and
stretching the film with resin glass (abstract). It would have been obvious to one of ordinary
skill in the art before the effective filing date of the invention to have included resin glass with
curved portion and stretching the film with resin glass of Yaba et al in the resin window and
method of JP-2017/091888 because, resin glass with curved portion and stretching the film
with resin glass has a better appearance and visible light transmittance. JP2017/091888 in view
of Yaba et al discloses the claimed invention except for triangular wave shape defogger wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to have triangular wave shaped defogger wires as a matter of design choice, since
such a modification would have involved a mere change is shape. A change is shape is generally
recognized as being within the level of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.  Applicant argues there would be no motivation, for one of ordinary skill in the art, addressing the problem of reducing breakage in defogger wires in a film disposed over curved resin glass to look to prior art Yaba for a solution.  Upon further inspection, Examiner submits reducing breakage in defogger wires in a film over a curved surface” or “stretching a film having a defogger wire over a curved surface without breaking the defogger wire.”  Independent claim 1 merely states  “…a film disposed so as to follow a shape of the resin glass, the film having a defogger wire extending in the extending direction of the resin glass.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, JP2017-091888 discloses a film and defogger wire disposed on resin glass surface and Yaba discloses stretching a film over a curved glass surface.  Both references are directed to keeping a window of a vehicle clear or transparent . Yaba was not cited to disclose defogger wires, Yaba was cited to show that it is known and within the level of ordinary skill to stretch a film over a curved glass surface.  Neither reference discloses stretching  a film  with defogger wires printed thereon to form a curved portion which is then applied/fitted on a resin glass surface with curved portions.

Allowable Subject Matter
Claims 6-10 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






stf								/SHAWNTINA T FUQUA/February 26, 2022						Primary Examiner, Art Unit 3761